     Case 1:19-cv-01009-DAD-HBK Document 25 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISRAEL RIOS,                                       Case No. 1:19-cv-01009-DAD-HBK
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                         TO AMEND AND STRIKING PROPOSED
13            v.                                         SECOND AMENDED COMPLAINT
14    RAVI,                                              (Doc. Nos. 23, 24)
15                       Defendant.                      TWENTY-ONE DAY DEADLINE
16

17

18          This matter comes before the Court upon Plaintiff’s motion to amend to amend his

19   operative complaint, filed on July 21, 2021. (Doc. No. 23, Motion). Plaintiff accompanied his

20   Motion with a proposed second amended complaint. (Doc. No. 24). Plaintiff Israel Rios, a state

21   prisoner, initiated this action on July 24, 2019 by filing a pro se civil rights complaint under 42

22   U.S.C. § 1983. (Doc. No. 1). Plaintiff is proceeding on his amended complaint as screened by

23   the former magistrate judge. (Doc. Nos. 8, 12). Defendant Ravi moved on July 7, 2020 to

24   dismiss Plaintiff’s amended complaint, which remains pending. (Doc. No. 16).

25          Because Plaintiff has previously filed an amended complaint, Plaintiff may not amend as a

26   right. Fed. R. Civ. P. 15(a)(1). Instead, Plaintiff may amend his pleading “only with the

27   opposing party’s written consent or the court’s leave” and the “court should freely give leave

28   when justice so requires.” Fed. R. Civ. P. 15(a)(2).
     Case 1:19-cv-01009-DAD-HBK Document 25 Filed 07/27/21 Page 2 of 2


 1            Plaintiff seeks to an amended his operative complaint because “new information” leads

 2   Plaintiff to believe that Dr. Nyenke, not Dr. Ravi, the named defendant, is responsible for the

 3   claims in his complaint. (Doc. No. 23). Because leave should freely be granted and permitting

 4   Plaintiff to prosecute his claim against the correct named defendant would further justice, the

 5   Court will permit Plaintiff to file a second amended complaint.

 6            The Court, however, cannot accept Plaintiff’s proposed second amended complaint

 7   because it is deficient. (Doc. No. 24). It is not signed under penalty of perjury in violation of the

 8   Court’s procedural rules. Fed. R. Civ. P. 11(a); Local Rule 131(b). Also, despite Plaintiff

 9   crossing out Ravi, M.D. and handwriting in Dr. Nyenke as the defendant on the title page and

10   under the section titled “Defendants,” Plaintiff continues to name Ravi in the facts and in the

11   relief section of the proposed complaint. (Id. at 1, 4, 5). The Court will therefore direct the Clerk

12   to strike Plaintiff’s proposed second amended complaint but will permit Plaintiff twenty-one days

13   to file a corrected free-standing second amended complaint.

14            The second amended complaint will supersede all previous complaints and become the

15   operative pleading. See Lacey v. Maricopa County, 693 F.3d. 896, 907 n.1 (9th Cir. 2012) (en

16   banc); Local Rule 220. It must be complete without reference to any prior complaint or any

17   superseded pleading. In the second amended complaint, the claim and the involvement of the

18   defendant must be sufficiently alleged. The complaint should be signed and titled “Second

19   Amended Complaint” in clear, bold type, and contain the above case number.

20            Accordingly, it is ORDERED:
21            1. Plaintiff’s motion to amend his complaint (Doc. No. 23) is GRANTED and Plaintiff

22   shall file his second amended complaint no later than twenty-one (21) days.

23            2. The Clerk of Court shall strike Plaintiff’s proposed amended complaint (Doc. No. 24)

24   and provide Plaintiff with a blank copy of the Court’s approved prisoner complaint form.

25

26
     Dated:      July 26, 2021
27                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
28
                                                        2
